Citation Nr: 0905703	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  01-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $21,746.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946 
and from April 1948 to May 1950.  He died in August 1990.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's request for 
waiver of recovery of an overpayment of death pension 
benefits in the amount of $21,746.00.  The appellant 
disagreed with this decision in May 2001.  She perfected a 
timely appeal in August 2001 and requested a Travel Board 
hearing which was held before the undersigned in February 
2002.

In September 2003, the Board remanded this appeal to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to waiver 
of recovery of an overpayment of death pension benefits in 
the amount of $21,746.00 has been obtained.

2.  The appellant failed to report her earned income from 
1993 to 1997.

3.  VA notified the appellant of the overpayment of death 
pension benefits in letters dated on May 19, 2000, and on 
November 6, 2000

5.  The appellant's request for waiver was date-stamped as 
received at the RO on March 26, 2001, more than 180 days 
after she had been notified of this debt by VA.

6.  Because the appellant failed to act in a timely manner in 
such a way so as to avoid the creation of the overpayment of 
death pension benefits, she is not entitled not entitled to a 
waiver of recovery of overpayment of death pension benefits 
in the amount of $21, 746.00.


CONCLUSION OF LAW

An overpayment of VA death pension benefits in the amount of 
$21,746.00 was properly created.  38 U.S.C.A. §§ 1114(a), 
5112(b) (West 2002); 38 C.F.R. §§ 1.911(c), 3.500(b), 3.665 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that the VCAA does not apply to a 
claim for validity of overpayment claims as these types of 
claims are subject to separate notice and development 
procedures.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) accord Lueras v. Principi, 18 Vet. App. 435, 438, 439 
(2004).  In April 2001, VA advised the appellant of the 
appropriate laws and regulations relating to her challenge of 
the propriety of the debt's creation.  In addition, she has 
been given ample opportunity to submit evidence and argument 
in support of such challenge.  

Once VA has determined that a debt exists through an 
administrative decision, it must advise the debtor of this 
fact promptly in writing and apprise the debtor of his rights 
and remedies, to include that he may dispute the debt's 
existence or the amount of debt, as well as request a waiver 
of it, and any consequences resulting from lack of payment.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.911(b), (c), (d), 
1.963(b)(2).  As noted, in April 2001, VA advised the 
appellant of the appropriate laws and regulations relating to 
her challenge of the propriety of the debt's creation.  In 
response, the appellant notified VA in May 2001 that she was 
requesting a waiver of recovery of an overpayment of death 
pension benefits in the amount of $21,746.00.

The appellant contends that she is entitled to waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $21,746.00.

The provisions governing VA's waiver of recovery of 
overpayment to a claimant are set forth in 38 U.S.C.A. 
§ 5302.  38 U.S.C.A. § 5302(a), (c). Specifically, it 
provides that "[t]here shall be no recovery of payments or 
overpayments (or any interest thereon) of any benefits under 
any of the laws administered by [VA] whenever [VA] determines 
that recovery would be against equity and good conscience." 
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. In addition, 
according to subsection (c), "[t]he recovery of any payment 
or the collection of any indebtedness (or any interest 
thereon) may not be waived . . . if, in [VA's] opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness (or any interest thereon)."  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.963(a).

Under the implementing regulation, 38 C.F.R. § 1.965, the 
standard "Equity and Good Conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights, and the decision reached should not be 
unduly favorable or adverse to either side. 38 C.F.R. § 
1.965(a).  Moreover, the phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government, and in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive: (1) fault of debtor, 
where actions of the debtor contribute to creation of the 
debt; (2) balancing of faults, with a weighing of fault of 
the debtor against VA's fault; (3) undue hardship, that is, 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, namely, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, that is, whether failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, that is, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965(a). 

In applying this standard for all areas of indebtedness, the 
following elements will be considered, any indication of 
which, if found, will preclude the granting of waiver:  (a) 
fraud or misrepresentation of a material fact (see 38 C.F.R. 
§ 1.962(b)) or (b) bad faith, which generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

A debtor has the right to dispute the existence or the amount 
of the debt.  38 C.F.R. § 1.911(c); Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991); Smith v. Derwinski, 1 Vet. App. 
267 (1991).

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the 
appellant was legally entitled to the benefits in question 
or, if there was no legal entitlement, then it must be shown 
that VA was solely responsible for the appellant being 
erroneously paid benefits.  Sole administrative error 
connotes that the appellant neither had knowledge of nor 
should have been aware of the erroneous award.  Further, 
neither the appellant's actions nor her failure to act must 
have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); 
Jordan v. Brown, 10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled.  38 C.F.R. § 
1.962 (2007).  A request for waiver of overpayment of any 
benefits, other than loan guaranty, must be made within 
180 days following the date of a notice of indebtedness 
issued by VA to the debtor.  The 180-day period may be 
extended if the debtor demonstrated to the RO that, as a 
result of VA error or the postal service, or other 
circumstances beyond his or her control, there was a delay in 
his or her receipt of notification of indebtedness beyond the 
time normally required for mailing.  38 C.F.R. § 1.963(b) 
(2007).

A veteran, surviving spouse or child who is receiving 
compensation must notify the VA of all circumstances which 
will affect his or her entitlement to receive, or the rate 
of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2007).

At issue in this matter is a claimed overpayment of death 
pension benefits in the amount of $21,746.00, representing 
monies paid to the appellant by VA from January 1, 1993, to 
February 1, 1997, to which she was not legally entitled. The 
absence of legal entitlement, as set forth by the Committee 
on Waivers and Compromises, is based on bad faith because the 
appellant received death pension benefits based on zero 
income when, in fact, she failed to report that she had 
earned income for the years 1993 through 1997.  In this case, 
the appellant has admitted in her Travel Board hearing 
testimony that she knew that she had to report her earned 
income for these years but chose not to report it because she 
needed the money.

In a letter dated on May 19, 2000, VA notified the appellant 
that it proposed to terminate the appellant's entitlement to 
VA death pension benefits effective February 1, 1997, because 
VA had learned that the appellant had earned income in 1997.  

In a letter dated on November 6, 2000, VA again notified the 
appellant that her entitlement to VA death pension benefits 
ended effective February 1, 1997, because she had failed to 
respond to the May 2000 letter requesting information 
concerning the appellant's earned income.  VA informed the 
appellant that her pension depended on the amount of earned 
income from all sources and that she had an obligation to 
report all sources of income.  VA also informed the appellant 
that her income was $12,994.00 for 1997 based on wages earned 
from three different employers.  Finally, VA notified the 
appellant that these changes in her annual income created an 
overpayment in her prior receipt of VA death pension benefits 
to which she was not entitled.

In response, in statements on a VA Form 21-4138 dated on 
March 2, 2001, and date-stamped as received by the RO on 
March 29, 2001, the appellant requested a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$21,746.00.  She contended that she could not afford to pay 
her bills without the VA death pension benefits which she had 
been receiving prior to the termination of such benefits by 
VA.  She admitted that she had not wanted to take the VA 
checks she had been sent for death pension benefits but had 
cashed them because of multiple financial obligations and 
since she did not know how long her employment would last.

In testimony at her February 2002 Travel Board hearing, the 
appellant admitted that she had not reported her earned 
income from 1993 through 1997 and had accepted VA death 
pension benefits to which she was not entitled legally 
because "I needed the money."  

The Board finds that the preponderance of the evidence is 
against granting a waiver of overpayment of death pension 
benefits in the amount of $21,746.00.  As the RO concluded in 
April 2001, the appellant knew that she was required to 
report all sources of income and made the informed decision 
not to report her income from 1993 through 1997 to VA so that 
she could continue to receive VA death pension benefits to 
which she was not entitled.  It is undisputed that the 
appellant failed to inform VA of her earned income from 1993 
through 1997 and that she knew that her earned income 
affected her legal entitlement to VA death pension benefits.  
It also is undisputed that the appellant's request for waiver 
of overpayment of VA death pension benefits in the amount of 
$21,746.00 was untimely because it was received more than 
180 days after she had been notified of this debt by VA.  See  
38 C.F.R. §§ 1.963(b), 3.660(a)(1).  The appellant's inaction 
in failing to notify VA of her income from 1993 through 1997 
contributed to the erroneous payment of death pension 
benefits between January 1, 1993, and February 1, 1997.  As 
the Committee on Waivers and Compromises concluded in April 
2001, the appellant showed bad faith by failing to report her 
earned income from 1993 through 1997.  The Board agrees that 
the appellant acted in bad faith by not reporting her income 
from 1993 through 1997 because, as she admitted in her 
February 2002 Travel Board hearing testimony, she needed the 
money from her VA death pension benefits as income due to 
multiple financial obligations.  Even assuming that the 
appellant did not act with actual fraudulent intent in this 
case, the Board finds that she sought an unfair advantage by 
continuing to accept death pension benefits from VA with full 
knowledge that she was not entitled to them.  The appellant 
also misrepresented a material fact of the indebtedness 
created by her actions in not reporting her income to VA 
between 1993 and 1997.  See generally 38 C.F.R. §§ 1.962(b), 
1.963(a), and 1.965(a)-(b).  In summary, the Board finds that 
the appellant willfully and knowingly omitted reporting her 
income to VA between 1993 and 1997 so that she could continue 
receiving death pension benefits to which she knew that she 
was not entitled.  Accordingly, the appellant's request for 
waiver of recovery of an overpayment of death pension 
benefits in the amount of $21,746.00 is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $21,746.00 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


